Title: Treasury Department Circular to the Supervisors of the Revenue, 26 November 1792
From: Treasury Department,Hamilton, Alexander
To: Supervisors of the Revenue



Treasury DepartmentNovember 26. 1792
Sir

The Secretary at War informs me that the arrangement which has been made by him for supplying provisions and other necessaries at the several recruiting rendezvouses within the State of Maryland will expire with the present year; and that a further arrangement will be necessary for the succeeding year.
Convinced that under your care the business would be put upon the most proper footing, I have concluded to ask you to take the trouble of it.
The supplies of provisions are reducible to a precise rate by contract, which is always desirable. Quarter Master’s Articles and Medical Assistance appear not to be susceptible of the same regulation. The course consequently has been to contract for provisions at a given Rate ⅌ Ration, and to allow the Contract⟨or⟩ for all other supplies, which he also engages to furnish, a Commission of 5 ⅌ Cent upon his expenditures. This course, it is presumed, must continue to be substantially followed. It is however left to your discretion, except as to the article of provisions, for which the stipulation of a precise rate ⅌ Ration is deemed essential. The Rations to be supplied are to consist of the following Articles—
One pound of bread or flour,
One pound of beef or ¾ of a pound of pork,
Half a gill of Rum, brandy or whiskey

One quart of Salt

}
Two quarts of Vinegar
per 100 Rations.

Two pounds of Soap


One pound of Candles


The several rendezvouses, the present rates of provisions at each and the commission upon the expenditures for other supplies are as follow—



Places
prices ⅌ Ration

Commission


Baltimore
10 Cents
}
5 ⅌ Cent


Hagers Town
12 Cents


The places will continue as above specified; but it is hoped that the Rations may be reduced in price. Whether an attempt to form a contract for the whole, or the formation of a contract for each place, ought to be preferred, is left to your judgment.
Medical assistance has been a source of abuse and it is desirable that proper care be taken to guard against it.
The provisions must be furnished upon returns of the principal Officer at each rendezvous, specifying the number of men for whom Rations are required and a receipt upon the Return at each delivery for the number of Rations delivered must be obtained from the same Officer. Should a non-commissioned Officer only be at the rendezvous when any delivery is made, the Commissioned Officer charged with the recruiting service at the place must afterwards examine and certify it. Similar receipts and Certificates must be obtained for all other issues specifying particulars as accurately as the nature of the case admits, and the accounts must finally be settled at the Treasury.
Monies may be paid by you to the Contractor on account, for which duplicate receipts must be taken; one of them, when transmitted to the Treasury, will procure you a Credit for the sum paid, to be charged to the Contractor.
I need not observe to you the great importance of œconomy in the minutest details. The aggregate of saving or expence from attention or inattention to it is immense.
With great consideration,   I am, Sir, Your Obed Servt.

Alexander Hamilton

